PER CURIAM.
The appellant, a juvenile, was charged as a delinquent upon the basis of his alleged participation in the breaking and entering of a store with intent to commit larceny. His trial was held before a referee pursuant to Chapter 20808, Laws of Florida, 1941. The appellant was represented by a public defender who offered no objection to the procedure. Nevertheless, on this appeal the appellant contends that the failure to grant him a trial before the court was fundamental error. We agree and reverse upon authority of our holding in K. M. v. State, Fla.App.1973, 277 So.2d 577.
Reversed and remanded for a new trial.